DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 9,915,760 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure and composition of the optical member of instant claims 1-14 would have been suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention by the optical members of claims 1-11 of U.S. Patent No. US 9,915,760 B2.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,983,253 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure and composition of the optical member of instant claims 1-14 would have been suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention by the optical members of claims 1-20 of U.S. Patent No. US 10,983,253 B2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sager (US 2011/0019277) in view of Nakayama et al (US 2010/0247758) and Debsikdar (US 4,830,879).
Regarding claims 1, 2, 5, 6, and 10, Sager teaches a multi-layer anti-reflective coating formed over a substantially transparent substrate (i.e., an optical member comprising a transparent base) wherein the multi-layer antireflective coating comprises a plurality of nanostructured layers; and, Sager further suggests plurality of nanostructured layers may comprises a top porous layer (i.e., a plurality of protrusions disposed on the transparent base) and a bottom porous layer (i.e., a porous layer disposed between the transparent base and the plurality of protrusions); wherein, the nanostructured layers may comprise alumina (i.e., aluminum oxide) (para 12-13). Sager further teaches the layers (i.e., the antireflective layer) may comprise a regular array of structures or pores having a diameter of 3 nm to 50 nm with adjacent structures spaced between about 10 nm to about 50 nm, so, the material between the pores would be the equivalent of a plurality of fine protrusions (para 17). Sager further teaches the coatings may be applied through the use of solutions or a solution precursor deposition process (para 17).
Sager fails to the layer is amorphous, the protrusions are specifically formed from crystals of aluminum oxide, and wherein the amorphous layer contains aluminum oxide and boron; wherein a boron content of the amorphous layer is 7 x 1019 atoms/cm3 or more and 2.5 x 1020 atoms/cm3 or less; wherein the crystals of aluminum oxide include boehmite crystal; and wherein a reflectance of the optical member at light wavelengths between 530 nm to 570 nm is 0.1% or less.
Nakayama teaches optical members comprising a textured structure comprising plate crystals containing aluminum oxide boehmite on an amorphous aluminum oxide base (title, abstract, para 63); wherein it was known in the art at the time of invention that boehmite, which is aluminum oxide hydroxide, is grown on a base to provide an antireflection effect (i.e., a technical equivalent to the aluminum oxide of Sager); and, it is known that in the method for forming an antireflection coating with a periodic microstructure composed of boehmite, the resulting film has extremely low reflectivity at normal incidence and high antireflection performance  (para 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the boehmite and amorphous aluminum oxide of Nakayama with the aluminum hydroxide of Sager for an anti-reflective coating that has extremely low reflectivity at normal incidence and high antireflection performance; or, in the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the boehmite and amorphous aluminum oxide of Nakayama for the aluminum hydroxide of Sager, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II).
Debsikdar teaches broadband antireflective microporous coatings (title, abstract) with the benefit of a tailored refractive index gradient across the coating-thickness that reduces reflection losses over a wide range of wavelengths and angles of incidence (col 1, lines 35-45) wherein coating is produced by a process comprising preparing a plurality of solutions of an alkoxide precursor material by reacting a precursor metal alkoxide (such as silica or aluminum) with water and a dopant of boron alkoxide (instant claims 1, 5); wherein the coating results in a multicomponent coating composition comprising mixtures of oxides of aluminum and boron (col 4, lines 1-10). Debsikdar teaches the use of dopants adjust the refractive indices of the resultant coatings (col 5, lines 15-35). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the broadband antireflective coatings of Debsikdar with the multi-layer antireflective coatings of Sager and Nakayama for a broadband multi-layer antireflective coating with a tailored refractive index gradient across the coating-thickness that reduces reflection losses over a wide range of wavelengths and angles of incidence. Furthermore, per Debsikdar, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of aluminum oxide and boron dopant in the support layer of the multi-layer antireflective coating to optimize the refractive index of the layer. 
Regarding the limitation “wherein a reflectance of the optical member at light wavelengths between 530 nm to 570 nm is 0.1% or less;” Sager as modified by Nakayama and Debsikdar suggests or otherwise renders obvious the structure and composition of the optical member of the instant claims; so it is deemed to possess said limitation. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Regarding claims 3 and 8, Sager teaches more ordered nanostructured coatings can be used to approach an appropriately low refractive index where the coating material is thinned by air, so porosity is the tuning mechanism to achieve an optimum aggregate index of refraction (para 8) and, Sager further teaches the layers (i.e., the antireflective layer) may comprise a regular array of structures or pores having a diameter of 3 nm to 50 nm with adjacent structures spaced between about 10 nm to about 50 nm, so, the material between the pores would be the equivalent the plurality of fine protrusions with an inherent roughness (para 17). Furthermore, Debsikdar teaches the microporous coatings will be characterized by graded particles and hence graded porosity across the coating thickness, --larger porosity on the top surface and smaller porosity in the substructure--, and will have gradual transition of refractive index (i.e. graded refractive index) across the coating thickness (abstract); wherein one of ordinary skill in the art at the time of invention would have recognized that adjusting porosity in the layers would inherently adjust the roughness or Ra’ of the layers. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the regular array of structures or porosity in the antireflective layer, and therein the average roughness Ra’ of the layer, and air in the antireflective layer to optimize the refractive index of aluminum oxide.
Regarding claims 4, 7, and 9, Sager teaches thicknesses of AR coatings could ranging from a few nm to more than a micron (para 73); and, Sager further teaches the layers (i.e., the antireflective layer) may comprise a regular array of structures or pores having a diameter of 3 nm to 50 nm with adjacent structures spaced between about 10 nm to about 50 nm, so, the protrusions between the pores would have a thickness or height of between about 10 nm to about 50 nm. These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sager, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claims 11 and 12, Sager teaches the substrate or base support may be glass or plastic (para 113, 116) as does Nakayama (para 138).
Regarding claims 13 and 14, Sager teaches the use of the coatings on lenses (para 15); and Nakayama teaches the use of the coatings on lenses or covers (para 138).
Regarding claims 15-20, Nakayama teaches the use of the coatings in applications such as include various displays of word processors, computers, television sets, and plasma display panels; optical members, such as polarizer of liquid crystal displays, finder lenses for cameras, imaging optical systems, observation optical systems such as binoculars, projection optical systems for use in liquid crystal projectors using those optical members; various optical lenses of scan optical systems for use in laser printers which would have suggested or otherwise rendered obvious to one of ordinary skill in the time of invention a display, camera, photographing optical system, observing optical system, projecting optical system, and/or scanning optical system comprising the optical member according to claim 1.

Conclusion
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783